Name: Council Regulation (EEC) No 764/85 of 12 March 1985 introducing aid for the transhumance of sheep, goats and cattle in Greece
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe
 Date Published: nan

 No L 86/4 Official Journal of the European Communities 27. 3 . 85 COUNCIL REGULATION (EEC) No 764/85 of 12 March 1985 introducing aid for the transhumance of sheep, goats and cattle in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas two-thirds of Greek territory is made up of particularly disadvantaged mountainous regions where stockfarming is the principal economic activity ; whereas, because of the adverse soil and climatic conditions, these regions can support livestock only for a certain period of the year, so that outside that period the livestock must be transported to other areas ; Whereas, pending implementation in these mountain regions of the structural measures already adopted or to be adopted by the Council , aid should be granted on a temporary and degressive basis for the transhu ­ mance of livestock in Greece ; Whereas such aid constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 3509/80 (3), HAS ADOPTED THIS REGULATION : Article 1 1 . For a period of five years from 1 January 1985 Greece is hereby authorized to grant aid to sheep, goat and cattle farmers who transport their animals by lorry, rail or sea from winter pastures to summer pastures and vice versa, provided the transport involves a minimum number of animals and exceeds a distance to be determined. 2. For the first year, the amount of aid shall be equal to 60 % of the actual expenditure on transport costs . For the four subsequent years, the aid shall be equal to 50 %, 40 %, 30 % and 20 % respectively of such expenditure. 3 . The amount of the aid referred to in paragraph 1 shall be charged to the Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund. Article 2 1 . Detailed rules for the application of this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down :  as regards sheep and goats, in Article 26 of Regula ­ tion (EEC) No 1 837/80 (4),  as regards cattle, in Article 27 of Regulation (EEC) No 805/68 0. 2. The rules shall specify in particular :  the minimum number of animals to be transported in order to qualify for aid,  the minimum distance for which they must be transported,  the measures for monitoring the aid scheme. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1985. For the Council The President F. M. PANDOLFI (') OJ No C 172, 2. 7. 1984, p. 107. (2) OJ No L 94, 28 . 4 . 1970, p. 13 . (3) OJ No L 367, 31 . 12. 1980, p. 87. ( «) OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 148 , 28 . 6 . 1968, p. 24.